DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, is objected to because of the following informalities:  In claim 7, lines 4 and 7, recites “the acquisition unit” respectively, however “the acquisition unit” should be removed from claim.  Appropriate correction is required.
Claims 8-9, is objected to because of the following informalities:  In claim 8, lines 7 and 10, recites “the updating unit” respectively, however “the updating unit” should be removed from the claim.  Claim 9, is objected based on its dependency on the objected base claim. Appropriate correction is required.
Claim 12, is objected to because of the following informalities:  In claim 12, line 2, recites “the estimation unit” however “the estimation unit” should be removed from claim.  Appropriate correction is required.
Claims 13-18, are objected to because of the following informalities:  In claim 13, line 6, recites “the updating unit” and line 9, recites “the holding unit” however said “updating unit” and “holding unit” should be removed from claim. Claims 14-18, are objected based on their dependency on the objected base claim.  Appropriate correction is required.
Claim 15, is further objected to because of the following informalities:  In claim 15, lines 4-5, recites “the updating unit”, however “the updating unit” should be removed from claim.  Appropriate correction is required.
Claim 16, is further objected to because of the following informalities:  In claim 16, lines 4-5, and line 8, recites “the updating unit” respectively, however “the updating unit” should be removed from claim.  Appropriate correction is required.
Claim 17, is further objected to because of the following informalities:  In claim 17, line 5, and line 8, recites “the updating unit” respectively, however “the updating unit” should be removed from claim.  Appropriate correction is required.
Claim 18, is further objected to because of the following informalities:  In claim 18, line 2, recites “the estimation unit”, however “the estimation unit” should be removed from claim.  Appropriate correction is required.

Response to Arguments
In view of amendments filed on 12/31/2021, Claims 1-18, Examiner has withdrawn the 35 U.S.C 112(f) paragraph claim interpretation. Further claims 1-20, stands allowable over the prior art of the record, however newly added independent claim is rejected as being explained below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki (US PGPUB 2020/0314332 A1) and further in view of Matsimanis (US PGPUB 2018/0239977 A1).

As per claim 1, Senzaki discloses an information processing apparatus (Senzaki, Fig. 1 and Fig. 2) comprising: 
a processor (Senzaki, Fig. 2:1020); and 
a memory (Senzaki, Fig. 2:1040) storing executable instructions which, when executed by the processor, cause the image capturing apparatus to perform operations (Senzaki, paragraph 36) including: 
estimating, based on a feature of a person in a captured image (Senzaki, paragraph 54, discloses a certainty factor) and a feature of a registered person (Senzaki, paragraph 
updating a first certainty indicating that a person in a first region is the registered person based on a second certainty indicating that a person in a second region is the registered person (Senzaki, Figs. 5-7, shows different authentication scores (certainty factors) for plural persons, and further please see paragraphs 40, and 56-58), 
Although Senzaki discloses first and second certainty however does not explicitly disclose wherein in a case that the second certainty is larger than a threshold value, updating is performed so as to lower the first certainty, and in a case where the second certainty is less than the threshold value, updating is performed so as to maintain the first certainty.
Matsimanis discloses wherein in a case that the second certainty is larger than a threshold value, updating is performed so as to lower the first certainty (Matsimanis, Fig. 3:310:314, and paragraphs  13-14, discloses “If the gap between the two thresholds is high, a methodology can be implemented for how to deal with confidence values that lie between the two thresholds.  For example, a confidence value based on the face detection engine alone can be above the higher threshold, indicating a true positive state.  Validations based on the temperature and distance sensors can lower the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senzaki teachings by adjusting the confidence score based on face detection, as taught by Matsimanis.
The motivation would be to provide a method and user device that improve face detection (paragraph 9), as taught by Matsimanis.


Allowable Subject Matter
Claims 1-6, 10-11, and 19-20 are allowed. Further claims 7-9 and 12-18, would be allowable by overcoming the objections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633